Cite as 2017 Ark. App. 257

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-16-958


                                                 Opinion Delivered   April 26, 2017
ALEXANDER MORSE
                              APPELLANT          APPEAL FROM THE MARION
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. 45PR-16-27]

HALEY AUSTIN AND MINOR CHILD                     HONORABLE DEANNA SUE
                                                 LAYTON, JUDGE
                               APPELLEES
                                                 DISMISSED WITHOUT PREJUDICE



                         N. MARK KLAPPENBACH, Judge

       Appellant Alexander Morse appeals an order filed in July 2016 by the Marion County

Circuit Court that denied his motion to dismiss appellee Haley Austin’s petition to adopt his

daughter EAM. We dismiss the appeal for lack of finality.

       Appellant and appellee are the unmarried biological parents of EAM, who was born

in April 2014. In March 2016, appellee filed a petition in Marion County, seeking to adopt

EAM without appellant’s consent. Appellee alleged that appellant had not had any contact

with EAM since 2014 and had made only two payments of child support in 2015. In April

2016, appellant filed a motion to dismiss the adoption petition, contending that her petition

did not comply with statutory mandates, that appellee was presently unable to meet the

requirements to obtain an adoption, that appellant had filed a separate petition in Conway

County to register a judgment issued by a North Carolina court that established his paternity

and gave him visitation rights, and that the Conway County case should proceed and the
                                 Cite as 2017 Ark. App. 257

adoption case should be dismissed for failure to state facts on which relief could be granted.

Appellee filed a response in resistance to the motion to dismiss, asserting that Arkansas

statutory law and caselaw permits a natural parent to adopt her own child; that she had

substantially complied with presenting all the information required to be in an adoption

petition; that she and the child were residents of Marion County; and that appellant’s separate

cause of action had not yet been served on her.

       In July 2016, the trial court entered an order that denied appellant’s motion to dismiss

the petition for adoption, finding venue and jurisdiction to be proper in Marion County. The

order recited that the adoption petition stated facts upon which relief could be granted and

that the allegations of misstatements of material facts and of misapplication of the law were

not proper bases to dismiss the petition but were proper for a hearing. Appellant filed a timely

notice of appeal from the order denying dismissal.

       Rule 2(a)(1) (2016) of the Arkansas Rules of Appellate Procedure–Civil provides that

an appeal may be taken only from a final judgment or decree entered by the circuit court. The

requirement of a final judgment is the cornerstone of appellate jurisdiction, and the appellate

court reviews only final orders. Bayird v. Floyd, 2009 Ark. 455, 344 S.W.3d 80. For an order

to be final and appealable, it must dismiss the parties from the court, discharge them from the

action, or conclude their rights to the subject matter in controversy. Id. Stated another way,

for an order to be final and appealable, the order must put the judge’s directive into

execution, ending the litigation or a separable branch of it. City of Corning v. Cochran, 350


                                               2
                                 Cite as 2017 Ark. App. 257

Ark. 12, 84 S.W.3d 439 (2002). By contrast, an order that contemplates further action by a

party or the court is not a final, appealable order. Blackman v. Glidewell, 2011 Ark. 23. Even

though the issue decided might be an important one, an appeal will be premature if the

decision does not, from a practical standpoint, conclude the merits of the case. Robinson v.

Villines, 2012 Ark. 211.

       More specifically, an appeal may not be taken from an order denying a motion to

dismiss, with certain exceptions not applicable here. See Ark. State Claims Comm’n v. Duit

Constr. Co., 2014 Ark. 432, 445 S.W.3d 496; Searcy Cty. Counsel for Ethical Gov’t v. Hinchey,

2011 Ark. 533; Univ. of Ark. for Med. Scis. v. Adams, 354 Ark. 21, 117 S.W.3d 588 (2003);

Courtney v. Ward, 2012 Ark. App. 148, 391 S.W.3d 686. Appellant attempts to characterize

this order as one emanating from a “probate case,” which would be appealable at this point

under Ark. R. App. P.– Civ. 2(a)(12). This, however, is an adoption case, even if heard in

the probate division of circuit court. According to Arkansas Code Annotated section 9-9-

216(a) (Repl. 2015), “[a]n appeal from any final order or decree rendered under this

subchapter [the Revised Uniform Adoption Act] may be taken in the manner and time

provided for appeal from a judgment in a civil action.” Although Arkansas Rule of Civil

Procedure 54(b) provides a method by which a circuit court may direct that an immediate

appeal be permitted to proceed, where there is no attempt to comply with Rule 54(b), the

order is not final, and we must dismiss the appeal. Harrill & Sutter, PLLC v. Farrar, 2011 Ark.
181; Jacobs v. Collison, 2015 Ark. App. 420.


                                               3
                                Cite as 2017 Ark. App. 257

       In summary, the order on appeal contemplates further action by the parties and the trial

court such that there is no final, appealable order before us. Consequently, we must dismiss

the appeal without prejudice. See Chitwood v. Chitwood, 2013 Ark. 195; Ford Motor Co. v.

Washington, 2012 Ark. 325; Crafton, Tull, Sparks & Assocs. v. Ruskin Heights, LLC, 2012 Ark.
56; Patil v. Hoover, 2012 Ark. App. 341.

       Dismissed without prejudice.

       MURPHY and BROWN , JJ., agree.

       Aimie Lockwood, for appellant.

       Ethredge & Copeland, P.A., by: Johnnie Abbott Copeland and David L. Ethredge, for

appellees.




                                              4